Case: 17-30226      Document: 00514760154         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 17-30226
                                                                          FILED
                                                                  December 13, 2018
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
TAYLOR CARLISLE,

                                                 Petitioner - Appellant

v.

NEWELL NORMAND, Warden, Jefferson Parish Correctional Center,

                                                 Respondent - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:16-CV-838


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       In 2013, Taylor Carlisle pleaded guilty in Louisiana state court to
possessing oxycodone. Carlisle’s sentence was deferred pending his completion
of the Jefferson Parish Intensive Drug Program (Drug Court), a probation
program authorized by LA. REV. STAT. § 13:5304. In 2015, during a Drug Court
appearance, Carlisle was sentenced to six months in jail as a sanction for
contempt of court. Carlisle challenged this contempt conviction and sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30226    Document: 00514760154     Page: 2   Date Filed: 12/13/2018


                                 No. 17-30226

in a 28 U.S.C. § 2254 application. After Carlisle completed the six-month jail
sentence, the district court dismissed his § 2254 petition as moot. We granted
Carlisle a certificate of appealability on the procedural issue of whether his
§ 2254 petition is moot.
      In reviewing the denial of § 2254 relief, we review issues of law de novo
and findings of fact for clear error. Ortiz v. Quarterman, 504 F.3d 492, 496
(5th Cir. 2007). Mootness is a question of law that is reviewed de novo. Bayou
Liberty Ass’n v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 396 (5th Cir. 2000).
      A habeas petition will be dismissed as moot upon expiration of the
petitioner’s criminal sentence unless there are continuing collateral
consequences resulting from his conviction. Spencer v. Kemna, 523 U.S. 1, 7
(1998); see Port v. Heard, 764 F.2d 423, 426-27 (5th Cir. 1985) (extending this
general rule to criminal contempt judgments). A court should “presume that a
wrongful criminal conviction has continuing collateral consequences (or what
is effectively the same, [should] count collateral consequences that are remote
and unlikely to occur).” Spencer, 523 U.S. at 8. We have in fact applied the
collateral consequences presumption in finding that discharged criminal
contempt convictions were not moot. See In re Stewart, 571 F.2d 958, 966-67
(5th Cir. 1978); United States v. Camil, 497 F.2d 225, 226-28 (5th Cir. 1974).
      In the instant case, the district court erred in failing to presume that
there were continuing collateral consequences flowing from Carlisle’s criminal
contempt conviction, such as the possible future use of the conviction for
impeachment and sentencing purposes in any future criminal proceedings. See
Spencer, 523 U.S. at 8; see also Port, 764 F.2d at 426-27. Accordingly, the
district court’s judgment dismissing Carlisle’s § 2254 petition as moot is
VACATED, and this case is REMANDED for further proceedings.




                                       2